DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the claim is directed to a force sensor device and further limits the force sensor device by describing a strain inducing body. However, the claim does not further limit or define the limitations of the sensor chip of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi (U.S. Pat. No. 10,801,904) (hereafter Yamaguchi).
Regarding claim 1, Yamaguchi teaches a sensor chip comprising: 
multiple sensing blocks (i.e., detection blocks corresponding to the force application points) (see Fig. 4B) each of which includes two or more T-patterned beam structures (i.e., detecting beams 13) (see Fig. 3B), 
each T-patterned beam structure including strain-detecting elements (i.e., piezoresistive devices) (see Fig. 3), at least one first detection beam (i.e., first detecting beams (13a, 13d, 13g, 13j)) (see Fig. 4B), a second detection beam extending from the first detection beam in a direction perpendicular to the first detection beam (i.e., second detecting beams (13b, 13e, 13h, 13k) and third detecting beams (13c, 13f, 13i, 13l)) (see Fig. 4B), and 
a connection portion formed by coupling ends of second detection beams in respective T-patterned structures, the connection portion including a force point portion (i.e., force application points (14a through 14d), arranged at intersections of the first detecting beams (13a, 13d, 13g, 13j) and the third detecting beams (13c, 13f, 13i, 13l), and applied with the forces) (see Fig. 4B), 
wherein the sensor chip is configured to detect up to six axes relating to predetermined axial forces or moments around predetermined axes, based on a change in an output of each of the strain-detecting elements, the output of each strain-detecting element changing in accordance with an input applied to a given force point portion (i.e., sensor chip (10) is configured to detect a displacement in a predetermined axial direction in up to 6 axes at maximum, based on changes in outputs of a plurality of distortion detection devices arranged on predetermined beams, according to directions of forces or displacements applied to force application points, and includes a substrate) (see Column 5, lines 40-47).
Regarding claim 2, Yamaguchi teaches that the at least one first detection beam is perpendicular to a displacement direction of the input (i.e., force Fz) (see Fig. 5).
Regarding claim 3, Yamaguchi teaches that given sensing blocks are point-symmetric with respect to the center of the sensor chip, in a plan view (see Fig. 5).
Regarding claim 4, Yamaguchi teaches that the multiple sensing blocks include only four sensing blocks (see Fig. 4B).
Regarding claim 5, Yamaguchi teaches first supports disposed at four corners of the sensor chip (i.e., support parts 11a-d) (see Fig. 4A) of which a planar shape is a rectangle (i.e., sensor chip 10 has a rectangular shape) (see Fig. 5); a second support disposed at the center of the rectangle (i.e., support part 11e) (see Fig. 4A); frames each of which couples given first supports, the given first supports being next to each other (i.e., reinforcing beams 12a, 12b, 12c, and 12d forming first reinforcing beams) (see Fig. 4A); and coupling portions each of which couples the second support and a given first support among the first supports (i.e., the reinforcing beams 12e through 12h forming second reinforcing beams) (see Fig. 4A),wherein each of the sensing blocks is disposed in a region that is surrounded by (i) the given first supports that are next to each other (i.e., force application points 14a through 14d) (see Fig. 4B), (ii) the coupling portion and a given frame that are used to couple the given first supports (i.e., force application points 14a through 14d) (see Fig. 4B), and (iii) the second support (i.e., force application points 14a through 14d) (see Fig. 4B).
Regarding claim 8, Yamaguchi teaches that the six axes include a Z axis referring to a thickness direction of the T-patterned beam structure, and a Y axis and X axis that are perpendicular to the Z axis (see Fig. 3A), and wherein the strain-detecting elements include multiple strain-detecting elements for detecting displacements in an X-axis direction and a Y-axis direction that are each disposed on a given first detection beam, and multiple strain-detecting elements for detecting a displacement in a Z-axis direction that are each disposed on a given second detection beam (i.e., the displacement in a predetermined axial direction can be detected in up to 6 axes at maximum, based on changes in outputs of the plurality of piezoresistive devices arranged on predetermined beams, according to the direction (axial direction) of the force or displacement applied (transmitted) to the force application points 14a through 14d) (see Fig. 6).
Regarding claim 9, Yamaguchi teaches that all of force point portions are configured to move in the same direction, in accordance with displacements in the X-axis direction and Y-axis direction (see Fig. 14, 16A-B.
Regarding claim 10, Yamaguchi teaches that the strain-detecting elements include multiple strain-detecting elements for detecting moments about the Z-axis direction that are each disposed on a given first detection beam, and multiple strain-detecting elements for detecting moments about the X-axis direction and Y-axis direction that are each disposed on a given second detection beam (i.e., the displacement in a predetermined axial direction can be detected in up to 6 axes at maximum, based on changes in outputs of the plurality of piezoresistive devices arranged on predetermined beams, according to the direction (axial direction) of the force or displacement applied (transmitted) to the force application points 14a through 14d) (see Fig. 6).
Regarding claim 11, Yamaguchi teaches a force sensor device comprising: the sensor; and a strain inducing body configured to transmit at least one among an applied force and moment, to the sensor chip (i.e., force receiving plate 60) (see Fig. 23A-B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (U.S. Pat. No. 10,801,904) (hereafter Yamaguchi) in view of Mukai et al. (U.S. Pat. No. 11,262,254) (hereafter Mukai).
Regarding claims 6-7, Yamaguchi as disclosed above does not directly or explicitly teach that each of the multiple sensing blocks includes three T-patterned beam structures (claim 6); wherein the three T-patterned beam structures include two T-patterned beam structures that include respective first beams that are parallel to each other, such that a given connection portion is disposed between the first beam structure, and one T-patterned beam structure that includes a first beam that is parallel to second detection beams in the two T-patterned beam structures, and wherein the first detection beam in the one T-patterned beam structure is disposed between the given connection portion and the second support (claim 7).
Regarding the beam structures, teaches that each of the multiple sensing blocks includes three T-patterned beam structures (i.e., flexure 15a and projections 116a1 and 116a2) (see Fig. 2) (claim 6); wherein the three T-patterned beam structures include two T-patterned beam structures that include respective first beams that are parallel to each other (i.e., head portions 116a12 and 116a22) (see Fig. 2), such that a given connection portion is disposed between the first beam structure (i.e., arm portion 113a) (see Fig. 2), and one T-patterned beam structure that includes a first beam that is parallel to second detection beams in the two T-patterned beam structures, and wherein the first detection beam in the one T-patterned beam structure is disposed between the given connection portion and the second support (i.e., flexure 115 and the portion coupled to flexure 113) (see Fig. 2) (claim 7). In view of the teaching of Mukai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the additional T-patterned beam structures in order optimize the sensitivity and accuracy of the device. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855